Citation Nr: 0714003	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  05-03 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensation evaluation for 
hearing loss.

2.  Entitlement to a disability rating in excess of 10 
percent for postoperative recurrent right inguinal hernias.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1953 to March 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  The veteran has exhibited no worse than Level II hearing 
loss in the right ear throughout the appeal.

2.  The veteran has exhibited no worse than Level IV hearing 
loss in the left ear throughout the appeal.

3.  There is no evidence of a small recurrent postoperative 
hernia, or an un-operated irremediable hernia, that is not 
well supported by truss or is not readily reducible


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2006).

2.  The criteria for a disability rating in excess of 10 
percent for postoperative recurrent right inguinal hernias 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.114 Diagnostic Code 7338 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by a June 2004 letter, with respect to the 
claims of entitlement to service connection and entitlement 
to increased disability ratings. 

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the June 2004  letter.  As such, the veteran was aware and 
effectively notified of information and evidence needed to 
substantiate and complete his claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in June 2004, prior to the 
adjudication of the claims in August 2004.

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the June 2004 letter.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, and VA examination reports dated in June 
2004.  Notably, the veteran has not identified any further 
outstanding and relevant evidence in response to the June 
2004 VCAA letter.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran. 38 C.F.R. § 4.3 (2006).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court has held that compensation for service-connected 
injury is limited to those claims which show present 
disability and held: "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The Court, however, determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2006).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Hearing Loss
To evaluate the degree of disability from defective hearing, 
the rating schedule establishes 11 auditory acuity levels 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  These are assigned based on a 
combination of the percent of speech discrimination and the 
puretone threshold average, as contained in a series of 
tables within the regulations.  The puretone threshold 
average is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.

The rating schedule also provides two provisions for 
evaluating certain patterns of hearing impairment where the 
speech discrimination tests may not reflect the severity of 
communicative functioning.  See 38 C.F.R. § 4.85.  Under 
38 C.F.R. § 4.86, when the pure tone threshold at each of the 
four specified frequencies (1,000, 2,000, 3,000, and 4,000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Also, when the pure tone 
threshold is 30 decibels or less at 1,000 Hertz and 70 
decibels or more at 2,000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  See 64 Fed. Reg. 25, 202-10 
(May 11, 1999) (effective June 10, 1999).

The veteran alleges that he is entitled to a compensable 
evaluation for his service-connected hearing loss because he 
has to wear hearing aids and is unable to understand people 
without the use of these hearing aids.  In order to assess 
the severity of his hearing loss, the veteran was afforded a 
VA examination in June 2004.  The record also contains a VAMC 
examination report dated in November 2004. 

On the June 2004 authorized audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
35
60
55
65
LEFT
----
45
45
50
60

Average puretone thresholds were 53 in the right ear and 50 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear and of 76 
percent in the left ear.  The veteran was diagnosed as having 
mild to severe sensorineural hearing loss.

Upon VAMC audiological evaluation in November 2004, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
35
60
55
60
LEFT
----
55
45
50
65

Average puretone thresholds were 53 in the right ear and 53 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 84 percent in the right ear and of 76 
percent in the left ear.  The veteran was diagnosed as having 
mild to severe sensorineural hearing loss in the right ear 
and moderate to severe sensorineural hearing loss in the left 
ear.

None of the aforementioned examinations have documented a 
level of hearing loss that warrants a compensable evaluation.  
Upon interpretation under the regulation, both examinations 
demonstrate that the veteran's right ear hearing loss is at 
level II, and his left ear hearing loss is at level IV; 
therefore, a compensable rating is not warranted.  38 C.F.R. 
§ 4.85, Code 6100.  

The Board acknowledges the veteran's concern regarding the 
accuracy of the audiology examinations, given that he was 
tested in a soundproof room.  Regulatory provisions have 
essentially addressed the question of whether the speech 
discrimination testing employed by VA in a quiet room with 
amplification of sounds accurately reflect the extent of 
hearing impairment.   Based on research, two circumstances 
were identified where alternative tables could be employed. 
One was where the puretone thresholds in any four of the five 
frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz were 
55 decibels or greater.  The second was where puretone 
thresholds are 30 decibels or less at frequencies of 1,000 
Hertz and below, and are 70 decibels or more at 2,000 Hertz.  
See 38 C.F.R. § 4.86. Given the results of the June 2004 VA 
examination report and the November 2004 VAMC audiological 
evaluation, however, these alternative tables are not for 
application.

In reaching this decision, the Board has considered the 
veteran's contentions regarding the severity of his hearing 
loss.  The Board acknowledges that he requires hearing aids.  
His statements alone, however, do not establish a higher 
rating for hearing loss.  Disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In this case, the 
numeric designations correlate to a noncompensable disability 
rating.

Based on current findings and review of the entire evidence 
in the veteran's claims folder, the Board concludes that his 
hearing loss does not rise to the level required for the 
assignment of a compensable evaluation.  In view of the 
evidence of record, the provisions of 38 C.F.R. §§ 4.3 and 
4.7 are not for application.  His claim in this regard, 
therefore, must be denied.

Right Inguinal Hernia
The veteran's service-connected post-operative recurrent 
right inguinal hernias are currently evaluated as 10 percent 
disabling pursuant to 38 C.F.R. § 4.114, Diagnostic Code 
7338.  He alleges that he is entitled to a disability rating 
in excess of 10 percent due to chronic pan and discomfort, 
particularly while lifting.  

Diagnostic Code 7338 provides a noncompensable evaluation for 
a small reducible inguinal hernia; for one that is without 
true hernia protrusion; and for any preoperative inguinal 
hernia that is remediable.  A 10 percent evaluation is 
appropriate for a recurrent postoperative hernia that is 
readily reducible and well supported by a truss or belt.  A 
30 percent evaluation is appropriate for a small recurrent 
postoperative hernia, or an un-operated irremediable hernia, 
that is not well supported by truss or is not readily 
reducible.  A 60 percent evaluation is appropriate for a 
large postoperative recurrent hernia that is considered 
inoperable, that is not well supported under ordinary 
conditions, and that is not readily reducible.  

Taking into account all relevant evidence, the Board finds 
that a rating in excess of 10 percent for postoperative 
recurrent right inguinal hernias is not warranted.  The 
record does not indicate, nor does the veteran allege, that 
he has experienced a recurrence of his right inguinal hernia 
since 1969.  

Upon VA examination in June 2004, the veteran reported with 
subjective complaints of stinging and burning pain in his 
right groin that occurred with heavy lifting and pulling.  He 
alleged that this interfered with his employment as an auto 
mechanic.  Palpation did not reveal a direct inguinal hernia, 
nor was there any evidence of inguinal bulging, on either 
side.  The examiner diagnosed the veteran as having residuals 
of right inguinal herniorrhaphy productive of mild to 
moderate impairment.  The examiner attributed the veteran's 
occasional constipation to diverticular disease and rare 
episodes of diarrhea to the consumption of contaminated 
foods.  There was no evidence of a rectal fistula, but the 
veteran did experience, on occasion, mild decal leakage when 
he passed flatus.  

In light of these findings, the Board finds that the veteran 
is not entitled to the next higher evaluation of 30 percent 
because there is no evidence of a small recurrent 
postoperative hernia, or an un-operated irremediable hernia, 
that is not well supported by truss or is not readily 
reducible.  The Board acknowledges the veteran's contentions 
that he should be entitled to an increased disability rating 
due to the pain and discomfort he experiences; however, this 
is adequately compensated for with the currently assigned 10 
percent disability evaluation.

Because the preponderance of the evidence is against a 
disability rating in excess of 10 percent for postoperative 
residuals from bilateral inguinal hernia, the benefit of the 
doubt doctrine cannot be applied.

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), but notes that the evidence does not suggest 
that the regular schedular criteria are inadequate to 
evaluate the veteran's hearing loss and postoperative 
recurrent right inguinal hernia disabilities.   There is no 
indication that either of these disabilities, in and of 
themselves, are productive of marked interference with 
employment, necessitate frequent hospitalization, or that the 
manifestations associated with these disabilities are unusual 
or exceptional.  Thus, referral for consideration of 
extraschedular rating is not warranted.


ORDER

Entitlement to an initial compensation evaluation for hearing 
loss is denied.

Entitlement to a disability rating in excess of 10 percent 
for recurrent right inguinal hernia is denied.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


